DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on March 11, 2021, claims 16-18 are amended and claims 5, and 10-15 remain cancelled by applicant's request. Therefore, claims 1-4, 6-9 and 16-26 are presently pending in the application. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 has been received and considered by the examiner.  See attached form PTO-1449.

Allowable Subject Matter
Claims 1-4, 6-9 and 16-26 are allowed based on Applicant's amended claims filed on 2/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Belix M Ortiz
Primary Examiner
Art Unit 2164

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164